Citation Nr: 0003525	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  96-08 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of a decubitus ulcer in the 
coccygeal area, to include pain and loss of mobility, as the 
result of treatment by the Department of Veterans Affairs in 
1991.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

Appellant and T. S.


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to June 
1971.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in July 1995 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

In June 1997, the Board remanded this case to the RO.  The 
case was returned to the Board in August 1999.


FINDING OF FACT

There is no competent medical evidence that VA medical care 
in 1991 caused the veteran to suffer any additional 
disability.


CONCLUSION OF LAW

A claim of entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 for residuals of a decubitus ulcer in 
the coccygeal area, to include pain and loss of mobility, as 
the result of VA treatment in 1991 is not well grounded.  
38 U.S.C.A. §§ 1151, 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Title 38, United States Code, Section 1151 provides that, 
where a veteran suffers an injury or an aggravation of an 
injury resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the additional disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable.  However, those amendments apply only to claims 
for compensation under 38 U.S.C.A. § 1151 which were filed on 
or after October 1, 1997.  VAOPGCPREC 40-97, 
63 Fed. Reg. 31263 (1998).  Therefore, as the veteran filed 
his claim prior to October 1, 1997, the only issue before the 
Board is whether he has suffered additional disability as a 
result of VA treatment in 1991.

A person who submits a claim for VA benefits shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  A claimant cannot meet this 
burden simply by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).

The United States Court of Appeals for Veterans Claims 
(Court) has held that there are three requirements to 
establish a well-grounded claim under the provisions of 
38 U.S.C.A. § 1151.  First, there must be medical evidence of 
a current disability.  Second, there must be medical 
evidence, or, in certain circumstances, lay evidence, of 
incurrence of an injury or aggravation of an injury as the 
result of VA hospitalization or medical or surgical 
treatment.  Third, there must be medical evidence of a nexus 
between that asserted injury or disease and the current 
disability.  Jones v West, 12 Vet. App. 460, 464 (1999).  

In the veteran's case, the record discloses that he is a 
quadriplegic as the result of injury sustained in a 
postservice motor vehicle accident.  The issue before the 
Board relates to a decubitus ulcer which was observed by a 
nursing assistant of a private home health care service, 
which had a contractual relationship with VA.  The presence 
of the decubitus ulcer was documented on August 14, 1991.  
Ultimately, the veteran was admitted to the VA Medical 
Center, Hines, Illinois, on October 7, 1991, for treatment of 
the ulcer.  In November 1991, he underwent debridement of a 
sacral pressure sore and reconstruction using a local fascial 
cutaneous rotational flap.  He has alleged that he has 
residual disability, including limitation of the amount of 
time which he is able to sit up in a wheelchair, because a VA 
nurse practitioner, who had supervisory authority over the 
private home health care agency, could have, but did not, 
take action to prevent the necessity for surgery.

In November 1998, the chief of the Spinal Cord Injury Service 
at the VA Hospital, Hines, Illinois, reviewed all pertinent 
documentation, including the veteran's medical records, and 
reported as follows:

(The veteran) is a C-6 level 
quadriplegic.  He is dependent upon 
others to perform his daily care.  He 
must carefully monitor the state of his 
skin and request bed rest at the first 
sign of pressure related skin 
abnormality.  We train all our spinal 
cord injury patients in skin 
care/monitoring and instruct them in the 
importance of pressure releases and 
visual inspection of the skin.  Pressure 
sores, however, are still the major 
reason for long hospital stays in the 
spinal injury.  There is no evidence that 
(the veteran's) injury became worse, only 
that his skin did not tolerate how (he) 
treated it.  He was used to sitting long 
hours and did not provide enough pressure 
relief to prevent the resulting skin 
breakdown.  He was initially kept at home 
on bed rest when we became aware of the 
sore and was instructed to be admitted 
for inpatient treatment of his sores.  
The treatment of his pressure ulcers were 
appropriate and to the standard of spinal 
cord injury care.  One was treated 
successfully with surgery and the others 
healed with maintenance of pressure 
relief.  He was discharged 1/10/92 with 
his sores healed and sitting 1-2 hours a 
day.  The only causal relationship was 
his spinal cord injury.  (Emphasis 
supplied).

As noted above, a well-grounded claim under 38 U.S.C.A. 
§ 1151 requires medical evidence of a nexus between VA 
treatment and additional disability.  Such evidence is 
lacking in this case.  There is no medical evidence that VA 
treatment caused the pressure sores.  Indeed, the Chief of 
the Spinal Cord Injury Service seems to be saying that the 
occurrence of such sores is a natural part of the condition 
experienced by a quadriplegic and that the patient bears 
responsibility to monitor and care for pressure sores.  In 
this connection, the Board notes that, when the proximate 
cause of an injury is the veteran's failure to follow 
instructions (such as with wound care), it will bar him from 
receipt of compensation under 38 U.S.C.A. § 1151.  See 
38 C.F.R. § 3.358 (c)(4).  The point is, however, that the 
current medical evidence does not suggest that VA treatment 
or the lack of it, assuming the VA had a duty in this regard, 
caused the veteran's pressure ulcers.  If the veteran is able 
to obtain such evidence, he may submit it in an attempt to 
reopen his claim.

In conclusion, as the veteran's claim for compensation under 
38 U.S.C.A. § 1151 is being denied on the basis that there is 
no medical evidence that VA treatment of the veteran's 
quadriplegia caused any additional disability. 38 U.S.C.A. 
§ 5107(a); Jones.

The VA hospital reported to the RO in August 1998 that all 
outpatient notes from August 1, 1991, to November 30, 1991, 
were being provided to the RO, which did not include VA home 
health care service notes, as had been requested by the Board 
in the June 1997 remand.  Evidently, those records are 
unavailable or do not exist.  The veteran and his 
representative have not alleged that those records would make 
his claim well grounded and, therefore, failure to obtain 
them was not prejudicial to him.  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for compensation under the provisions of 38 U.S.C.A. § 1151.  
See Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
residuals of a decubitus ulcer in the coccygeal area, to 
include pain and loss of mobility, as result of treatment by 
the Department of Veterans Affairs in 1991 is denied.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals




 

